U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-KSB S Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006, or £ Transition report pursuant to section 13 or 15(d) of the Securities Exchange act of 1934 for the transition period from to Commission File No. 000-15243 CARIBBEAN AMERICAN HEALTH RESORTS,INC/VITAL HEALTH TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Minnesota 41-1618186 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9454 Wilshire Boulevard, Suite 600, Beverly Hills, CA 90212 (Address of Principal Executive Offices and Zip Code) Issuer's Telephone Number:(310) 278-3108 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock, par value 0.01 Check whether the issuer (1) filed all reports required to be filed by sections 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B in this form, and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements Incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o The Registrant's revenues for its most recent fiscal year:$30,785 The aggregate market value of the common equity held by non-affiliates based on the average bid and asked price as of November 1, 2007 was $ 5,982,006 As of November 1, 2007 the Registrant had outstanding 15,741,250 shares of common stock, par value $0.01. Documents incorporated by reference:None TABLE OF CONTENTS ITEM NUMBER AND CAPTION Part I 1. Description of Business 2. Description of Property 3. Legal Proceedings 4. Submission of Matters to a Vote of Security Holders Part II 5. Market for Common Equity, Related Stockholder Matters and small business issues; purchases of equity securities 6. Management's Discussion and Analysis or Plan of Operation 7. Financial Statements 8. Changes and Disagreements with Accountantson Accounting and Financial Disclosure 8A. Controls and Procedures 8B. Other Information Part III 9. Directors and Executive Officers of the Registrant. 10. Executive Compensation 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 12. Certain Relationships and Related Transactions 13. Exhibits 14. Principal Accountant Fees and Services PART I ITEM 1.DESCRIPTION OF BUSINESS Forward-Looking Statement Notice When used in this report, the words "may," "will," "expect," "anticipate," "continue," "estimate," "project," "intend," and similar expressions are intended to identify forward-looking statements regarding events, conditions, and financial trends that may affect the Company's future plans of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guaranteed of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the forward-looking statements as a result of various factors. Such factors are discussed under the headings "Item 1. Description of Business”, "Item 6. Management's Discussion and Analysis or Plan of Operation" and also include general economic factors and conditions that may directly or indirectly impact the Company's financial condition or results of operations. General Caribbean American Health Resorts, Inc formerly Vital Health Technologies, Inc (the “Public Company”) or (“The Company”) was incorporated on April 11, 1960. On March 10,2003, the Public Companyconsummatedan Agreementand Plan of Reorganization to acquire all of the outstanding capital stock of Caribbean American Health Resorts, Inc (“CAHR”)a closely held private company, in exchange for 9,786,295 shares of the Public Company’s common stock(“CAHR transaction”). Prior to the CAHR transaction the Public Company sold off its remaining assets and operations and had 3,741,250 shares of common stock issued and outstanding. Following the transaction, the Public Company changed its name from Vital Health Technologies, Inc to Caribbean American Health Resorts, Inc and had 13,527,545 shares of common stock issued and outstanding. The Company movedits headquarters to Beverly Hills, California. The current directors of Vital Health Technologies, Inc have resigned effective March 18, 2003 and Management and Board of Directors of Caribbean American Health Resorts, Inc have been appointed in their place. Caribbean American Health Resorts, Inc (a development stage company) plans to develop, own and operate world class health and longevity facilities ("resorts") in the Caribbean on the island of Barbados. The Health and Longevity facilityis intended to provide five star luxury accommodations and services for reconstructive surgery, detoxification and rehabilitation programs, spa and the company weight reduction programs, corporate wellness and a series of holistic health and longevity programs to promote and maintain a healthy mind and body. The resort will also offer tennis courts, mineral pools, and a full range of services such as body wraps, traditional massages and special services. Caribbean American Health Resorts, Inc will also distribute a variety of herbal based vitamins and dietary supplements. Caribbean American Health Resorts, Inc intends to be the global leader in providing herbal health products, premium spa treatments and reconstructive/elective surgical services (“Health Services”) to wealthy individuals in a luxury vacation destination setting.The Health Services will be offered through the planned world class health and longevity facilities (“resorts”) in the Caribbean.The company believes that the planned world class resorts in the Caribbean combined with the talent of leading surgeons and physicians from major cities in the United States will create a compelling value proposition for athletes, musicians, actors, entertainment artists and business executives seeking to escape from stress or fatigue or those seeking an ideal environment conducive to rapid recuperation after constructive/elective surgical procedures. The island of Barbados enjoys an excellent climate with temperatures of 66 to 85 degrees all year round. The island is serviced by all the major airlines from North America and Europe and is frequented by many jet setters. Since Barbados is a playground for the rich and famous, the company believes this targeted Health Services clientele will cherish the opportunity to be served in a location away from the discerning eyes of the media. 1 The island’s tourism industry is widely regarded as the primary catalyst to future economic growth. The Government of Barbados has a long history of being very accommodating to investment in the tourism industry and is very open to creating alliances with strategic partners to generate and protect employment in this industry.As such, the company believes that environment would enable VITAL HEALTH to benefit from joint marketing opportunities with the Barbados Tourism Authority. Governmental Regulation The operation of a Health Resort on the island of Barbadosis subjectto several government regulations includingspecific licensingrequirements for the doctors and surgeons as outlined by the BarbadosMedical Council and the Barbados Board Of Tourism. The Barbados Medical Council has recently approved licenses for some of the company’s surgeons and physicians to operate on the island. Competition There are hundreds of health spas and resorts worldwide. They all have special programs and atmosphere. The greatest competitors will be the facilities located in the United States of America which is the primary target. Palm Springs, California boasts a number of private spas with social menus and programs for the most discerning clientele. Caribbean American Health Resorts intends to offer a more specialized service to the industry.This service will include most of those services offered by the competitors. CAHR’s focus will be concentrated on a more medically equipped facility with emphasis on reconstructive surgery and elective surgery, detox programs and corporate the wellness, totally carried by specialists and advanced trained professionals in the particular discipline. Employees Caribbean American Health Resorts has two full time employees. ITEM 2.DESCRIPTION OF PROPERTY The Company leases approximately 700 square feet of office space in Beverly Hills, California, paying $ 1,800 per month on a month-to month basis. We believe that these facilities are adequate to conduct our current operations and we do not expect to seek additional administrative offices for the next 12 months. ITEM.3LEGAL PROCEEDINGS The Company is not a party to any legal proceedings and to the best of its knowledge, no such proceedings by or against the Company has been threatened. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of security holders during the fiscal year ended 2006 as covered by this report on form 10-KSB. 2 PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS Caribbean American Health Resorts, Inc common stock trades on the Pink Sheets under the ticker symbol CAHR.PK. There are currently 5 market makers for the Company's stock. The trading volume has been low due to several factors including general market conditions and limited resources for the Company to implement its business plan. With the recent acquisition agreement with Caribbean American Health Resorts, Inc and improved market conditions, the trading volume for the stock should improve; however, there is no assurance that trading volume will improve in the future. Even if trading volume market should improve, there is no way of determining what the market price may be at any future time. The following table shows the range of closing bid prices for the company’s Common Stock in the over-the-counter market for the calendar quarters indicated.The quotations represent prices in the over-the-counter market between dealers in securities, do not include retail mark-up, mark-down, or commissions and do not necessarily represent actual transactions. [Internet Yahoo Finance) BID PRICES 2006 High Bid Low Bid Jan.1 through Mar.31 First Quarter 0.22 0.10 Apr.1 through Jun.30 Second quarter 0.15 0.07 Jul.1 through Sep.30 Third quarter 0.15 0.06 Oct.1 through Dec.31 Fourth quarter 0.15 0.10 2005 High Bid Low Bid Jan.1 through Mar.31 First Quarter 0.26 0.13 Apr.1 through Jun.30 Second quarter 0.15 0.08 Jul.1 through Sep.30 Third quarter 0.15 0.06 Oct.1 through Dec.31 Fourth quarter 0.14 0.10 At November 1, 2007 there were approximately 956 holders of record of the Company's 15,741,250 issued and outstanding shares of common stock at $0.01 par value. The Company has never declared a cash dividend on its Common Stock. The Company has not paid, nor declared, any cash dividends since its inception and does not intend to declare any such dividends in the foreseeable future. The Company's ability to pay dividends is subject to limitations imposed by Minnesota law. Merger with Caribbean American Health Resorts, Inc. Caribbean American Health Resorts, Inc formerly Vital Health Technologies, Inc (the “Public Company”) or (“The Company”) was incorporated on April 11, 1960. On March 10, 2003, the Public Companyconsummatedan Agreementand Plan of Reorganization to acquire all of the outstanding capital stock of Caribbean American Health Resorts, Inc (“CAHR”)a closely held private company, in exchange for 9,786,295 shares of the Public Company’s common stock(“CAHR transaction”). Prior to the CAHR transaction the Public Company sold off its remaining assets and operations and had 3,741,250 shares of common stock issued and outstanding. Following the transaction, the Public Company changed its name from Vital Health Technologies, inc to Caribbean American Health Resorts, Inc and had 13,527,545 shares of common stock issued and outstanding. The Company movedits headquarters to Beverly Hills, California. The current directors of Vital Health Technologies, Inc have resigned effectively March 18, 2003 and Management and Board of Directors of Caribbean American Health Resorts, Inc have been appointed in their place. 3 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION BUSINESS STRATEGY Caribbean American Health Resorts’ objective is to maximize its profitability by providing quality health products, high quality spa treatment and elective/reconstructive surgical services as well as distributing a variety of herbal based vitamins and dietary supplements.The key elements of the strategy are: · Establish a World-Class Health Resort CAHRhas identified prime property, on the island of Barbados, on which it intends to build a world-class health resort that will cater to the spa treatment, constructive/elective surgical and other alternative medical needs of athletes, musicians, actors, entertainment artists and business executives through out the world.The company will combine the ideal climate on the island of Barbados with the expertise of leading surgeons and physicians from the United States to deliver high quality health services to these targeted clients in the comfort of a luxury resort. The Barbados Medical Council has recently approved the license for the surgeons to operate on the island. · Market the products and services aggressively to target Customers CAHRintends to market its health services aggressively to business executive, sports and entertainment clients worldwide as well as targeted Caribbean population.In January 2005, CAHR launched a new herbal product line. The line consists of a variety of herbal based vitamins and dietary supplements. The multi-vitamins are claimed to be manufactured from the finest pharmaceutical–grade nutrients and based on the latest scientific research. · Implement a Discipline Financial Strategy CAHR ‘s financial strategy will be focused on maximizing profitability and minimizing financial risks.To this end, the company will focus on achieving the right balance between equity and debt in the capital structure to ensure that CAHR maintains adequate financial flexibility to adjust successfully to changes in the market place.The company believes that a disciplined financial approach will also enable us to capitalize on opportunistic expansion opportunities throughout the Caribbean. · Liquidity and Capital resources The company expects that its cash and cash generated from operations will be insufficient to meet its operating cash needs. The company will continue to rely on Mr. Martin and other shareholders for working capital support for the company. The company will attempt to raise capital for its acquisitions and development through a private placement or rights offering of the company‘s common stock. There can be no assurance that the company will be able to raise the required amount of capital to successfully complete its plan. Year Ended December 31, 2006 and December 31, 2005 The Company generated $30,785 for the year ended December 31, 2006 as compared to $66,643 revenue for the same period December 2005. Cost of Sales for the year ended December 31, 2006 and 2005 were $15,501 and $33,122 respectively. This change (reduction) in Revenue and Cost of Sales was caused by the fact that one of our major supplier closed its doors. However, we have since secured a new supplier for the products and expect to see an increase in sales over the next quarters. General and Administrative expenses for the year ended December 31, 2006 were $255,456 as compared to $223,869 the same period of 2005. This change in General and Administrative expenses was due to an increase in market and promotion to generate new revenue for the company. The Company had interest expense in the amount of $134,371 for the year ended December 31, 2006 as compared to the interest expense of $113,242 for the year ended December 31, 2005. This interest expense is related to the long term debt of $1,000,000 borrowed. As result of the foregoing, the company realized a net loss of $375,339 for the year ended December 31, 2006 as compared to a net loss of $285,088 for the same period 2005. 4 OFF-BALANCE SHEET ARRANGEMENTS The company has no off-balance sheet arrangements that have or are reasonably likely to have current or future effecton the company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditure or capital resources. RISK FACTORS The company is subject to various risks that may materially harm the business, financial condition and results of operations. If any of these risks or uncertainties actually occurs, the business, financial condition or operating results could be materially harmed. The Company has incurred significant and continuing losses and may not be able to generate revenues to sustain the operations. The Company incurred net losses of approximately $375,339 and $285,088 for the years ended December 31, 2006 and 2005, respectively, and $8,762,052 for the period from inception through December 31, 2006. The Company will continue to have a high level of operating expenses and will be required to make significant up-front expenditures in connection with the commencement of income-generating activities (including, but not limited to, salaries of executive, marketing, and other personnel). The Company expects to incur additional losses until such time as it is able to generate sufficient revenues to finance its operations and the costs of expansion. There can be no assurance that the Company will be able to generate such revenues and operate profitably. The Company has an immediate need for additional financing. The Company has limited operating funds and has nominal cash on hand. The Company has an immediate need for funds in order to finance its business operations. As of December 31, 2006, the Company had a working capital deficit of approximately $1,297,000. The working capital requirements in the foreseeable future will depend on a variety of factors, including the Company's ability to implement its business plan. In the event that the plans change, the assumptions change or prove to be inaccurate, or the cash flow proves to be insufficient to fund the operations (due to unanticipated expenses, delays, problems, difficulties or otherwise), the company will be required to seek additional financing sooner than anticipated or have to curtail its activities. The Company has secured a loan of $1,000,000 of short-term indebtedness as of December 31, 2003. To the extent that it incurs additional indebtedness or any other transaction, the company will be subject to risks associated with incurring substantial indebtedness, including the risks that interest rates may fluctuate and cash flow may be insufficient to pay principal and interest on any such indebtedness. The company currently has no sources of revenue from which to repay the indebtedness. The Company has no current arrangements with respect to, or sources of, additional financing. There can be no assurance that additional financing will be available to the company on commercially reasonable or acceptable terms, if at all. The ability to obtain additional capital will be dependent on market conditions, the national economy and other factors outside of the company’s control. The failure to secure necessary financing would have a material adverse effect on the company and could require the company to delay or modify its business plan. The limited operating history subjects the company to the risks of a new business The Company has a limited operating history upon which to evaluate the future performance and prospects. The prospects must be considered in light of the risks, expenses, delays, problems and difficulties frequently encountered in the establishment of a new business in the Health Care and Hospitality Industry, which is an evolving industry characterized by intense competition. There may be potential liabilities associated with the company which were not discovered at the time of the merger. The Company may have liabilities that were not discover or may have been unable to discover during the pre-acquisition investigation. Any indemnities or warranties may not fully cover such liabilities due to their limited scope, amount or duration, the financial limitations of the indemnitor or warrantor, or for other reasons. 5 Therefore, in the event the company is held responsible for the foregoing liabilities, the Company's operations may be materially and adversely affected. The ability to attract and retain customers depends on factors the company cannot control. The ability to attract customers, and the ability of the company to retain customers, will depend on a number of factors, many of which are beyond the control. These factors include: The market for the services is characterized by rapid technological advances, evolving industry standards, changes in customer requirements and frequent new product and service introductions and enhancements. The industry is characterized by frequent introduction of new products and services. In order for us to achieve market acceptance for the products and services, the company require substantial marketing efforts and the expenditure of significant funds to create both awareness and demand by marketing retailers and consumers. If technologies or standards applicable to the products or services become obsolete or fail to gain widespread consumer acceptance and the company is unable to adapt to such changes, then the business and financial results will be materially and adversely affected. The company operates in an extremely competitive market and may not be able to compete effectively. The current and prospective competitors are numerous. The Health Care services business is highly competitive and there are few significant barriers to entry. All of the established competitors have substantially greater financial, technical, marketing, distribution, personnel and other resources, larger customer bases, longer operating histories, greater name recognition and more established relationships in the industry than the company do. If the marketplace substantially expands and becomes commercially viable, then any of these competitors may expand their services and seek to dominate the marketplace, thereby preventing us from obtaining any meaningful market share. The company intends to compete on the terms of price, customer support, technical expertise, variety of value added services and reliability. Absence of dividends The Company has never paid any dividends on shares of the common stock and does not anticipate that the company will pay dividends in the foreseeable future. The company intends to apply any earnings to fund the development of the business. Investment in the Company is inappropriate if you are seeking current or near term income. The management has the ability to control almost all matters. Halton Martin Chief Operating Officer and Chief Financial Officer owns approximately 60% of the Company's shares of common stock as of November 1, 2007. Therefore, he has the ability to elect the directors and to control the outcome of other issues submitted to the stockholders. Difficulty of trading and obtaining quotations for the common stock. The common stock is currently quoted on the Pink Sheets under the symbol “CAHR.PK.”
